Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 1 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 2 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 3 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 4 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 5 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 6 of 7
Case 19-23514   Doc 1-1 Filed 08/20/19 Entered 08/20/19 16:35:04   Desc
                      Signature Pages Page 7 of 7
